DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because:
[0082] of the specification references algorithm 804 in Figs. 25-34. Drawings for Figs. 29-34 have not been submitted with this application, and Figs. 25-28 do not demonstrate algorithm 804 (shown in Fig. 1)
Characters “916” (Fig. 2) and “918” (sentence 5 of [0089], not shown in drawings) have both been used to designate the isolation transformer receiving the output of current sensing circuit 914.
Characters “1134” (Fig. 3 and [0107]) and “1134c” ([0102], not in drawings) have both been used to designate a toggle button.
“C0” in Fig. 6 should be corrected to --C0-- to reflect the label consistently used in the specification.
The specification does not include label “1170” from Fig. 8A.
Character “1760” has been used to designate different parts in Fig. 9A, one of which is understood to correspond to processor 1740.
The drawings do not include label “4110” (analog output signal from DAC circuit 4108, [0177]). 
Characters “4106” (Fig. 13) and “1708” ([0186], not in drawings) have both been used to designate the phase register.
Character “132002” has been used to designate both an ultrasonic electromechanical system (Fig. 18 and [0200]) and a cold blade plot (Fig. 19A, understood to correspond to label 133002 in [0205], which is not in the drawings).
Character “132004” has been used to designate both processor (Fig. 18 and [0200]) and hot blade plot (Fig. 19A). 
Fig. 19B recites labels “133012” and “133014”, which do not appear in the specification.
The end of [0194] references Fig. 43, which has not been submitted in this application.
Character “133026” has been used to designate both state regulator (sentence 6 of [0215], also designated as 133022 in [0215] and Fig. 20) and state estimator ([0215] and Fig. 20)
Character “133060” in Fig. 22B does not appear in the specification and references both the entire plot and a region of the plot understood to correspond to label “133068” ([0227], label does not appear in the drawings).
Fig. 25 recites label “133325”, which does not appear in the specification, but is understood to correspond to label typo “133324” in sentence 4 of [0234]
Fig. 25 recites label “133322”, which does not appear in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 
Specification
The disclosure is objected to because of the following informalities:
[0020] states “…coupled to the ultrasonic blade via an ultrasonic waveguide monitor a phase angle…” This should read --coupled to the ultrasonic blade via an ultrasonic waveguide to monitor a phase angle--
In sentence 6 of [0081], “ration” should be corrected to --ratio--
In sentence 7 of [0081], “used” should be corrected to --using--
Sentence 8 of [0081] is unclear. 
Sentence 5 of [0089] states that outputs of voltage sensing circuits 912 and 924 are provided to isolation transformers 916 and 922, but Fig. 2 shows those outputs provided to isolation transformers 928 and 922. This occurs again in [0090].
In sentence 6 of [0089], “in the on the” should be corrected to --on the--.
In [0165], “block 2220” should be corrected to --block 2500-- to reflect the output of impedance phase therefrom to block 2520 as shown in Fig. 9B.
In [0174], “such that the” should be removed for the sentence to make sense.
Sentence 2 of [0175] states “an ultrasonic components”, making it unclear if plural or singular.
Beginning in [0183], there are several instances of exponents not superscripted, such as “210” in [0183] and “232” in [0186], which do not accurately reflect 2n phase points as in Table 1.
In sentence 1 of [0183], “digitized is any suitable number” should be corrected to --digitized as any suitable number--.
In sentence 3 of [0198], “different” should be corrected to --difference--.
Sentence 3 of [0222] states label “1330467”, which is understood to correspond to, and should be corrected to, label --133046--. 
In [0229], “general” should be corrected to --generally--.
[0241] states “tissue sealed\”. The slash should be removed.
In [0248], sentence 2 does not make sense with “and based on the phase angle” at the end.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schulte et al. (US 20130296908 A1).
Regarding claim 7, Schulte discloses that “any one or more of the following-described forms, expressions of forms, examples, can be combined with any one or more of the other following-described forms, expressions of forms, and examples” [0158], and discloses an ultrasonic instrument (ultrasonic surgical instrument 1004 [0255]) comprising:

a clamp arm pad (clamp pad [0296]); and
a generator (ultrasonic generator 1002 [0255]) configured to supply power to the ultrasonic transducer (generator 1002 provides a drive current to transducer 1014 [0258]), wherein the generator comprises a control circuit (Fig. 19) configured to:
apply a first power level to an ultrasonic transducer to set an ultrasonic blade temperature to a first target temperature T1 (finger button 5036 can decrease the level of power - therefore at least first and second power levels implicit - provided from generator to end effector [0546], understood to affect blade temperature as power is conducted to the blade tip as thermal energy [0298], therefore first and second target temperatures are also implicit), wherein the ultrasonic transducer is coupled to the ultrasonic blade via an ultrasonic waveguide (waveguide, transducer 1014, and ultrasonic blade 1017 [0257]);
monitor a phase angle φ between voltage Vg(t) and current Ig(t) signals applied to the ultrasonic transducer (feedback data of drive signal used to measure impedance phase [0276], impedance phase understood to correspond to the phase angle between voltage and current signals - [0128] of Applicant’s disclosure);
infer the temperature of the ultrasonic blade (tissue algorithm - executable within any instrument [0293] - detects when the temperature of the blade portion changes rapidly [0296]; therefore, to detect changes in temperature, the temperature at at least two times must be inferred);
determine that a transection process is complete (indicator provides feedback when cutting is complete [0183]); and

Schulte et al. fail to disclose explicitly wherein the temperature of the ultrasonic blade is inferred based on the phase angle φ between the voltage Vg(t) and current Ig(t) signals applied to the ultrasonic transducer.
However, Schulte et al. disclose that the frequency of the system may be determined via a phase difference between the current and voltage signals (impedance phase) and that the resonant frequency of the system changes with thermal changes [0441]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to understand the relationship between temperature of the ultrasonic blade and the impedance phase as taught by Schulte et al. and infer the temperature of the blade accordingly in order to control the frequency of the drive signal via the impedance phase feedback [0276] to operate at or near the resonant frequency of the system (for efficiency), which would change with thermal changes [0441].
This meets the limitations of claims 1, as the method of claim 1 would inherently be carried out by the instrument of claim 7 under normal operation. See MPEP 2112.02 I. PROCESS CLAIMS — PRIOR ART DEVICE ANTICIPATES A CLAIMED PROCESS IF THE DEVICE CARRIES OUT THE PROCESS DURING NORMAL OPERATION.
This further meets the limitations of claim 8 requiring the first target temperature be greater than the second target temperature and claim 2 requiring the additional method step of applying power to reach such a temperature, which would inherently be carried out by the instrument of claim 8. See MPEP 2112.02 as above.
	This also further meets the limitations of claims 9-10 requiring the optimization of first and second target temperatures for vessel sealing and clamp arm pad life, respectively, In re Aller, 105 USPQ 233.
	Furthermore, temperatures regarding vessel sealing and clamp arm pad life are understood to be result-effective variables. According to Schulte et al., “heat generated by the current flowing through the tissue may form hemostatic seals within the tissue.” Also, temperature is well understood to affect material properties, as can be seen in any phase diagram or stress-strain curve at various temperatures. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the temperatures for vessel sealing and clamp arm pad life, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See also MPEP 2144.05 II. Routine Optimization. 
This further meets the limitations of claims 3 and 4, respectively requiring delivery of power to achieve such optimized temperatures, the method steps of which would inherently be carried out by the instruments of claims 9 and 10, respectively. See MPEP 2112.02 as above.
Regarding claim 12, Schulte et al. disclose the ultrasonic surgical instrument of claim 7 and further disclose wherein the control circuit configured to determine that a transection process is complete comprises a control circuit to determine that the ultrasonic blade contacts the clamp arm pad (Figs. 20-22, [0295] a change in tissue state yields feedback to user by output indicator; state is tracked via change in resonance when blade resides against pad after cutting tissue [0298]).
This further meets the limitations of claim 6, requiring the additional step of determining that the ultrasonic blade contacts a clamp arm pad, the method step of which would inherently be carried out by the instrument of claim 12. See MPEP 2112.02 as above.
Regarding claim 13, Schulte et al. disclose a generator for an ultrasonic surgical instrument (ultrasonic generator 1002 [0255]), the generator comprising: 
a control circuit (Fig. 19) configured to: 
apply a first power level to an ultrasonic transducer to set an ultrasonic blade temperature to a first target temperature T1 (finger button 5036 can decrease the level of power - therefore at least first and second power levels implicit - provided from generator to end effector [0546], understood to affect blade temperature, as power is conducted to the blade tip as thermal energy [0298], therefore first and second target temperatures are also implicit), wherein the ultrasonic transducer is coupled to the ultrasonic blade via an ultrasonic waveguide (waveguide, transducer 1014, and ultrasonic blade 1017 [0257]);
monitor a phase angle φ between voltage Vg(t) and current Ig(t) signals applied to the ultrasonic transducer (feedback data of drive signal used to measure impedance phase [0276]);
infer the temperature of the ultrasonic blade (tissue algorithm - executable within any instrument [0293] - detects when the temperature of the blade portion changes rapidly [0296]; therefore, to detect changes in temperature, temperature at at least two times must be inferred); 
determine that a transection process is complete (indicator provides feedback when cutting is complete [0183]); and
apply a second power level to the ultrasonic transducer to set an ultrasonic blade temperature to a second target temperature T2 (first and second power levels and target temperatures implicit as above in relation to finger button 5036 decreasing power output from generator [0546]).
g(t) and current Ig(t) signals applied to the ultrasonic transducer.
However, Schulte et al. disclose that the frequency of the system may be determined via a phase difference between the current and voltage signals (impedance phase) and that the resonant frequency of the system changes with thermal changes [0441]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to understand the relationship between temperature of the ultrasonic blade and the impedance phase as taught by Schulte et al. and infer the temperature of the blade accordingly in order to control the frequency of the drive signal via the impedance phase feedback [0276] to operate at or near the resonant frequency of the system (for efficiency), which would change with thermal changes [0441].
This further meets the limitations of claim 14 requiring the first target temperature be greater than the second target temperature.
	This also further meets the limitations of claims 15 and 16 requiring the optimization of first and second target temperatures for vessel sealing and clamp arm pad life, respectively, since it has been held that where the general conditions of a claim are disclosed in the prior art (first and second target temperatures), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Furthermore, temperatures regarding vessel sealing and clamp arm pad life are understood to be result-effective variables. According to Schulte et al., “heat generated by the current flowing through the tissue may form hemostatic seals within the tissue.” Also, temperature is well understood to affect material properties, as can be seen in any phase diagram. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the temperatures for vessel sealing and clamp arm pad life, since it has been held that discovering an optimum value of a result-effective variable involves In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See also MPEP 2144.05 II. Routine Optimization. 
Regarding claim 18, Schulte et al. disclose the generator of claim 13 and further disclose wherein the control circuit configured to determine that a transection process is complete comprises a control circuit to determine that the ultrasonic blade contacts the clamp arm pad (Figs. 20-22, [0295] a change in tissue state yields feedback to user by output indicator; state is tracked via change in resonance when blade resides against pad after cutting tissue [0298]).
Regarding claim 19, Schulte et al. disclose an ultrasonic surgical system (surgical system 1000 [0255]), comprising: 
a processor (processor 1074, Fig. 19) and a non-transitory memory (firmware stored on memory such as DRAM [0266]), wherein the non-transitory memory comprises instructions that, when executed by the processor (processor 1074 executes program instructions [0267]), cause the processor to: 
apply a first power level to an ultrasonic transducer to set an ultrasonic blade temperature to a first target temperature T1 (finger button 5036 can decrease the level of power - therefore at least first and second power levels implicit - provided from generator to end effector [0546], understood to affect blade temperature as power is conducted to the blade tip as thermal energy [0298], therefore first and second target temperatures are also implicit), wherein the ultrasonic transducer is coupled to the ultrasonic blade via an ultrasonic waveguide (waveguide, transducer 1014, and ultrasonic blade 1017 [0257]);
monitor a phase angle φ between voltage Vg(t) and current Ig(t) signals applied to the ultrasonic transducer (feedback data of drive signal used to measure impedance phase [0276], impedance phase understood to correspond to the phase angle between voltage and current signals - [0128] of Applicant’s disclosure);

determine that a transection process is complete (indicator provides feedback when cutting is complete [0183]); and
apply a second power level to the ultrasonic transducer to set an ultrasonic blade temperature to a second target temperature T2 (first and second power levels and target temperatures implicit as above in relation to finger button 5036 decreasing power output from generator [0546]).
Schulte et al. fail to disclose explicitly wherein the temperature of the ultrasonic blade is inferred based on the phase angle φ between the voltage Vg(t) and current Ig(t) signals applied to the ultrasonic transducer.
However, Schulte et al. disclose that the frequency of the system may be determined via a phase difference between the current and voltage signals (impedance phase) and that the resonant frequency of the system changes with thermal changes [0441]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to understand the relationship between temperature of the ultrasonic blade and the impedance phase as taught by Schulte et al. and infer the temperature of the blade accordingly in order to control the frequency of the drive signal via the impedance phase feedback [0276] to operate at or near the resonant frequency of the system (for efficiency), which would change with thermal changes [0441].
Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schulte et al. (US 20130296908 A1) in view of Eggers (US 20160242836 A1).
	Regarding claim 11, Schulte et al. disclose the surgical instrument of claim 10, but fail to further disclose wherein the second target temperature is 325 °C.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to operate the instrument of Schulte et al. at a second target temperature of less than 400 °C, including 325 °C, as taught by Eggers in order to maintain the integrity of a chosen material in contact with an electrosurgical blade [0080]. 
	Furthermore, temperature regarding clamp arm pad life is understood to be a result-effective variable. Temperature is well understood to affect material properties, as can be seen in any phase diagram or a stress-strain curve at various temperatures. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the temperatures for clamp arm pad life, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See also MPEP 2144.05 II. Routine Optimization.
	Additionally, it is understood that the temperature 325 °C was chosen as an optimal temperature for a clamp arm pad made of TEFLON ([0246] of Applicant’s disclosure), a material which is not claimed. It is also stated that the clamp arm pad may be formed of any other suitable low-friction material [0106], making it obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to optimize the second target temperature to any suitable temperature for clamp arm pad life depending on the chosen material of the clamp arm pad and one of ordinary skill in the art would achieve expected results for any given optimized temperature, dependent upon the material used. 
This further meets the limitations of claim 5 requiring the application of power to achieve a second target temperature of 325 °C, the method step of which would inherently be carried out by the device of claim 11. See MPEP 2112.02 as above.
	Regarding claim 17, Schulte et al. disclose the generator of claim 16, but fail to disclose wherein the second target temperature is 325 °C.
	Eggers, in an analogous device, discloses operating temperatures less than about 400 °C. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to operate the instrument of Schulte et al. at a second target temperature of less than 400 °C, including 325 °C, as taught by Eggers in order to maintain the integrity of a chosen material in contact with an electrosurgical blade [0080], in addition to the further rationale given with respect to claim 11. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turner (US 20120265196 A1) - control of ultrasonic surgical generator/instrument with respect to impedance phase and temperature
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL D MCCLELLAN whose telephone number is (571)272-1076. The examiner can normally be reached Monday - Friday 7:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/SAMUEL DOUGLAS MCCLELLAN/Examiner, Art Unit 3794